Summit Oak Development,




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2014

                                     No. 04-14-00205-CV

                     FOUNTAINS INTERNATIONAL GROUP, INC.,
                                   Appellant

                                               v.

                          SUMMIT OAK DEVELOPMENT, LLC,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-09146
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        We grant appellant’s motion for extension of time to file its brief and order appellant’s
brief due June 16, 2014.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court